Citation Nr: 0634590	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-02 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of overpayment of nonservice-
connected pension benefits in the amount of $12,714.

(The issues of entitlement to service connection for post-
traumatic stress disorder, low back disability, and left knee 
disability are the subject of a separate decision by the 
Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1964 to May 1966 and from February 1970 to October 1974.  
This matter is before the Board on appeal from a February 
2003 decision of the Committee on Waivers and Compromises 
(Committee) at the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO), finding the 
veteran owed $32,714 in overpayment of nonservice-connected 
pension benefits.  The Committee granted a partial waiver of 
the overpayment, reducing the debt to $12,714.  

The matter of whether recovery of the veteran's overpayment 
of compensation would be contrary to principles of equity and 
good conscience is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDINGS OF FACT

1. The veteran was awarded VA nonservice-connected pension 
benefits in December 1999; his rate of pension was calculated 
based on his report of having no countable income.

2. The remaining overpayment of $12,714 was created because 
the veteran received pension benefits based upon erroneous 
calculation of countable income, caused by his failure to 
timely report his award of Social Security Administration 
(SSA) benefits and his wife's income.

3. There is no indication of fraud, misrepresentation, or bad 
faith by the veteran in the creation of the overpayment.




CONCLUSION OF LAW

There is no statutory bar to waiver of recovery of the 
veteran's indebtedness resulting from the overpayment at 
issue.  38 U.S.C.A. § 5302(c)(West 2002 & Supp. 2005); 
38 C.F.R. § 1.963 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  In 
Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, does not apply to cases 
involving the waiver of recovery of overpayment claims.  
Therefore, the VCAA and its implementing regulations do not 
apply in this matter.

B.	Factual Background

In April 1999, the veteran reported his family's monthly 
income consisted of $184 in military retirement.

In December 1999, the veteran was awarded nonservice-
connected VA pension benefits.  The letter notifying the 
veteran of the award informed him that his pension rate was 
dependent on his income and on the number of his dependents 
and that he was being paid as a married veteran with no 
income from any source, including from earnings, SSA, 
retirement, and other sources.  The letter also told him to 
notify VA "right away" if his family income or net worth 
increased.  

In January 2001, the veteran submitted an Eligibility 
Verification Report (EVR), indicating that someone in his 
family received wages or was employed during 2000.  However, 
in a different section of the form he noted that neither he 
nor his wife received any income other than VA pension 
benefits.
In March 2002, the veteran submitted an EVR that stated he 
was receiving $1,121 a month in SSA benefits and that his 
spouse was employed with a monthly income of $2,716.80.  

In May 2002, the SSA confirmed that the veteran had become 
eligible for SSA disability benefits in 1998.  The VA 
informed the veteran that it intended to reduce his pension 
benefits effective June 1998 because he had been receiving 
SSA benefits since that time.  The letter asked the veteran 
to provide a copy of his original SSA award letter within 60 
days showing the date he became entitled, his monthly rates, 
and any retroactive benefits received.  

In August 2002, the veteran was notified that his pension was 
being reduced because of his receipt of SSA benefits.  

In September 2002, he was informed that an overpayment of 
$32,714 had been created in his account.  

In October 2002, the veteran requested a waiver of the 
overpayment because of financial hardship.  He submitted a 
Financial Status Report (FSR) showing a total monthly income 
for him and his wife of $3,060.88.  He indicated that his 
wife had worked as a machinist since 1978.  Their monthly 
expenses were $3,473.24, including $1,008.36 for mobile home 
space fees, $320 for food, $117.42 for utilities, $630.75 for 
life insurance, car insurance, telephone, prescriptions, 
funeral plan, auto maintenance, and gas, and monthly 
installment payments of $1,396.71.  His assets included a 
1991 Mercury valued at $900, a 2001 Quest valued at $13,000, 
and household goods valued at $3,000.  

In a February 2003 decision, the Committee found no evidence 
of fraud, misrepresentation, or bad faith.  [Notably, in 
considering the standard of equity and good conscience, the 
Committee noted the veteran's actions "border[ed] on bad 
faith."]  The Committee indicated the veteran's income was 
less than his expenses and that while total collection of the 
debt would cause a financial hardship, recovery of a portion 
of the debt would not cause such hardship.  Thus, the 
Committee granted a partial waiver of the overpayment for 
$20,000, reducing the debt from $32,714 to $12,714.  

In his April 2003 notice of disagreement, the veteran 
indicated that when he requested assistance from the VA in 
1999 he reported his family's income as it existed at that 
time.  His wife had been taking (and continued to take) a lot 
of unpaid medical leave from work to care for him.  At the 
end of April 2003, she was retiring to become his full time 
caregiver, so their only income would be VA and SSA benefits.  
He alleged that paying back the overpayment would cause them 
great financial hardship.

In his December 2004 substantive appeal, the veteran 
indicated that he disagreed with the Committee's decision 
because he was not receiving Social Security benefits, but 
was receiving disability compensation.  

C.	Legal Criteria and Analysis

Under 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963, a finding of 
fraud, misrepresentation, or bad faith precludes waiver of 
recovery of an overpayment.  While noting the veteran's 
actions "border[ed] on bad faith", the Committee concluded 
that the facts in this case do not show the presence of 
fraud, misrepresentation, or bad faith.  The Board concurs 
with the Committee's conclusion.  The veteran has not 
conducted himself with an apparent intent to seek an unfair 
advantage over the VA with knowledge of the likely 
consequences.  While evidence of record indicates his wife 
was working at the time he applied for and was granted 
nonservice-connected pension benefits and that he was 
receiving SSA benefits prior to when he initially reported 
receipt of these benefits, the actions (or inactivity) that 
created the debt were, at most, negligent in character.  
Therefore, the Board concludes that the record does not 
establish an element of fraud, misrepresentation, or bad 
faith towards the VA on the veteran's part as would preclude 
waiver of recovery of the overpayment of VA nonservice-
connected pension benefits as a matter of law.


ORDER

There is no statutory bar to waiver of recovery of the 
overpayment in the amount of $12,714; to this extent, the 
appeal is granted.


REMAND

The issue still remains, however, whether recovery of the 
remaining overpayment should be waived under the standard of 
equity and good conscience.  VA may grant a waiver of 
recovery of an overpayment of VA benefits where it is 
determined that the collection of the debt would be against 
"equity and good conscience."  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.963(a).  The following criteria must be 
considered in determining whether recovery would be against 
equity and good conscience: (1) fault of the debtor; (2) 
balancing of fault of the debtor against VA fault; (3) 
whether collection of the debt would cause the debtor undue 
hardship; (4) whether collection of the debt would defeat the 
purpose of the VA benefit; (5) whether waiver of the debt 
would result in unjust enrichment to the debtor; and (6) 
whether the debtor has changed his or her position to his or 
her detriment in relying upon the VA benefit.  38 C.F.R. 
§ 1.965(a).

The veteran contends that waiver is warranted because paying 
back the remaining debt would cause him undue financial 
hardship.  In July 2003, he submitted an unsigned and 
incomplete FSR.  This FSR indicated the veteran and his wife 
had a combined income of $3,619.84 and total monthly expenses 
of $2,687.39.  The veteran did not fill out the sections of 
the FSR that asked him to report his assets and debts.  In 
his December 2004 substantive appeal, the veteran stated his 
wife is also disabled and would be receiving disability in 
the amount of $1,300 beginning in 2005.  Additionally, he 
noted that he no longer had the asset of the 1991 Mercury 
Cougar.  Based on this evidence, it appears the veteran's 
financial status has changed; however, an accurate assessment 
of his present financial situation cannot be made without 
additional information.  Thus, further development is 
necessary.


Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide for the record a current financial 
status report listing all of his and his 
spouse's monthly income and expenses, 
assets, and debts.

2.  The RO should then refer the veteran's 
request for waiver of recovery of 
overpayment to the Committee for 
consideration as to whether collection of 
the debt would be against equity and good 
conscience.  If recovery of the 
overpayment is not waived, an appropriate 
supplemental statement of the case should 
be issued.  The veteran and his 
representative should have the opportunity 
to respond. The case should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


